Citation Nr: 0032360	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied an 
increased evaluation for the veteran's hepatitis (rated zero 
percent under diagnostic code 7345).  The veteran submitted a 
notice of disagreement in April 1999, and the RO issued a 
statement of the case in May 1999.  The veteran submitted a 
substantive appeal in June 1999, and testified at a hearing 
before the RO in September 1999.  A hearing scheduled in 
November 2000 before a Veterans Law Judge was canceled when 
the veteran failed to report.

In correspondence from the veteran dated in February 1999, 
the veteran also contended that he was entitled to service 
connection for liver disease.  As that issue has not been 
fully developed for appellate review, it is referred to the 
RO for such further development as may be necessary.


FINDING OF FACT

The veteran's hepatitis is nonsymptomatic and inactive; 
demonstrable liver damage is not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Code 7345 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1969 to March 
1972.

Service medical records at the time of the veteran's 
separation examination in March 1972 note hepatitis.

A July 1994 RO rating decision granted service connection for 
hepatitis, and assigned a zero percent evaluation under 
diagnostic code 7345, effective from October 1993.

The veteran underwent a VA examination in April 1999.  He 
reported having infectious hepatitis while in Vietnam several 
years ago and that he was hospitalized.  He reported having 
periods of weakness on and off since then, without associated 
jaundice or fever.  He also described nausea on and off 
without vomiting.  He reported right upper quadrant swelling 
associated with pain, occurring about three times a year.  He 
reported that there was no easy bruisability, and that he had 
no history of pancreatitis.  The veteran reported that the 
pain did not radiate to the back, and that his appetite was 
quite good even during the pain.  The veteran reported 
feeling weak, fatigued, and somewhat worried because he knew 
people with severe problems following their liver disease.  
His stools were quite brown.  He had no central abdominal 
pain.  Records show that the veteran weighed 180 pounds last 
year, and that his current weight was 188 pounds.  Results of 
a liver function test in March 1999 were normal.  Records 
show a positive hepatitis B surface antibody.

Upon examination, the veteran appeared well-nourished and not 
in any distress.  He was neither in pain nor jaundiced; he 
was afebrile.  The abdomen was flat and soft and non-tender; 
no masses were felt.  The spleen and the kidneys were not 
palpable.  The liver span was in between 8 and 10 
centimeters.  There was no subcostal right upper quadrant 
tenderness.  Bowel sounds were normal.  There were no 
stigmata of chronic liver disease.  The examiner noted no 
evidence of an ongoing active hepatitis.

Testimony of the veteran at a hearing in September 1999 was 
to the effect that he continues to have liver problems, and 
some swelling and pain.  He also testified that doctors 
wanted to do a biopsy of his liver during his last hospital 
stay, but that he did not want a biopsy done at that time.


B.  Legal Analysis

The veteran contends that he has liver damage and is entitled 
to a compensable evaluation for hepatitis. The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A review of the record shows that service connection has been 
granted for hepatitis, and that an evaluation was assigned 
under Diagnostic Code 7345.

A noncompensable evaluation is warranted for infectious 
hepatitis when the condition is healed and nonsymptomatic.  
A 10 percent evaluation requires that the residuals of the 
condition be manifested by demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent rating 
requires evidence of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency (than recurrent episodes required for a 
60 percent rating), but which necessitate dietary restriction 
or other therapeutic measures.  38 C.F.R. § 4.114, Code 7345.

In this case, the report of the veteran's VA examination in 
April 1999 shows that liver function test results in March 
1999 were normal, and that there was no evidence of an 
ongoing active hepatitis.  Nor were there stigmata of chronic 
liver disease.  The Board has considered the veteran's 
testimony and statements to the effect of occasional pain and 
swelling of the upper right quadrant.

The evidence of record does not show any demonstrable liver 
damage to support the assignment of a compensable rating 
under the provisions of diagnostic code 7345.  After 
consideration of all the evidence, including the veteran's 
statements and testimony, the Board notes that the veteran's 
hepatitis is nonsymptomatic and inactive.  In light of all 
evidence of record, the Board finds that the veteran's 
present level of disability does not more closely approximate 
"demonstrable liver damage with mild gastrointestinal 
disturbance" that would warrant a 10 percent rating.  Recent 
laboratory data were reported to show a positive hepatitis B 
surface antibody, but no evidence of ongoing disease or liver 
damage.  Nor is there evidence in the record that the 
veteran's hepatitis presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5107).

Accordingly, a compensable rating is not warranted, and the 
claim must be denied.


ORDER

A compensable rating for hepatitis is denied.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

